Citation Nr: 0307916	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  00-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
October 1963.  He died in September 1999.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim for service 
connection for the cause of the veteran's death.  A hearing 
before the Board in Washington, D.C. was scheduled at the 
appellant's request for March 24, 2002.  The appellant did 
not appear for the hearing at the scheduled date and time.


FINDINGS OF FACT

1.  The veteran died on September [redacted]

, 1999, as the result of 
pneumonia due to plasma cell myeloma; renal insufficiency and 
encephalopathy were listed on the death certificate as 
conditions that contributed to death.

2.  The veteran did not establish service connection for any 
disability during his lifetime.

3.  The competent medical evidence of record does not 
establish that pneumonia, plasma cell myeloma, kidney disease 
or encephalopathy was manifest during service or until many 
years after separation.

4.  The official service department record does not 
substantiate the appellant's allegation that the veteran 
served in Vietnam, that he ever visited or stopped there, or 
that he was ever exposed to herbicides in service, including 
Agent Orange.

5.  The competent medical evidence of record does not 
demonstrate that plasma cell myeloma or any other condition 
that caused or contributed to death was the result of 
exposure to any herbicide in service, including Agent Orange.

6.  The record does not contain any competent medical 
evidence that any disability of service origin caused or 
substantially hastened the veteran's death.


CONCLUSIONS OF LAW

1.  Pneumonia, plasma cell myeloma, renal insufficiency, and 
encephalopathy were not incurred in or aggravated by active 
military service, and encephalopathy cannot be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on September [redacted]

, 1999, at the St. Joseph's 
Hospital at the age of 60.  According to the official 
Certificate of Death, the immediate cause of death was 
pneumonia due to plasma cell myeloma of 2 years' duration.  
Renal insufficiency and encephalopathy were identified as 
other significant conditions that contributed to death but 
did not result in the underlying cause of death.  No autopsy 
was performed.  The veteran did not file a claim for VA 
disability benefits during his lifetime; consequently, 
service connection was not in effect for any disability at 
the time of his death.

The veteran's service medical records contain no reference to 
complaints or findings suggestive of pneumonia, plasma cell 
myeloma, kidney disease, or encephalopathy.  None were 
reported on examination for separation.

Service department personnel records show that the veteran 
served in Germany in 1962 and 1963.  The record of duty 
assignments contains no reference to service in Vietnam or to 
temporary duty (TDY) assignments.  During service the 
veteran's job was that of ground radio maintenance repair 
man.

The appellant filed an application for Dependency and 
Indemnity Compensation (DIC) in December 1999.  She expressed 
the belief that the veteran had had contact with herbicides 
(Agent Orange) while transporting these products to Vietnam 
before the official American involvement in the war.  

In response to a request by the RO for information concerning 
the dates of the veteran's service in Vietnam, the service 
department reported that no Vietnam service by the veteran 
was found.  

In support of her claim, the appellant submitted a copy of an 
article in USA Today pertaining to an Air Force study that 
had confirmed a connection between diabetes and wartime 
exposure to the herbicide Agent Orange.  The appellant 
highlighted a passage indicating that ground crews were 
"presumed to have had the greatest exposure to Agent Orange 
among 1,200 Air Force veterans who were involved in the 
spraying from 1962 to 1971."

In response to an information request from the RO, the Air 
Force Historical Research Agency related in an October 2001 
statement that a search of the unit history of the 7499th 
Support Group and the 603rd Air Control and Warning Squadron 
showed no mention of transporting of herbicides.  It was 
indicated that the majority of the units' flights went to 
Berlin.  There was no information as to what was transported.

In a March 2002 statement, the U. S. Armed Services Center 
for Unit Records Research (USASCURR) related that it was 
unable to document that the veteran visited or served in the 
Republic of Vietnam.  The letter indicated that morning 
reports used to verify daily personnel actions could be 
ordered from the Director of the National Personnel Records 
Center (NPRC).  The USASCURR indicated that that it was 
unable to document that the 603rd Aircraft and Warning 
Squadron, the 7499th Support Group or their higher 
headquarters had transported herbicides from Germany to 
Vietnam.

The supplemental statement of the case issued in May 2002 
advised the appellant that previously submitted medical 
release forms for the Howard Young Medical Center, 
St. Joseph's Hospital, Marshfield Hospital and Marshfield 
Clinic/Lakeland Center submitted in December 1999 were valid 
for only 90 days and that new forms would have to be 
completed and returned in order for medical records from 
those facilities to be obtained.  The appellant was further 
advised that in order for a search of morning reports to be 
requested through the NPRC, she would have to provide more 
specific information as to the time period for which the 
search was requested, specifically, the month and year in 
which she contended that the veteran flew missions to 
Vietnam.  Also furnished with the supplemental statement of 
the case were the authorization forms needed to enable the RO 
to obtain the specified medical records.  No reply from the 
appellant was received.  


Preliminary matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the applicable law and regulations and 
the inadequacy of the evidence of record as a basis for an 
allowance of service connection for the cause of the 
veteran's death were explained in the statement of the case 
and in the supplemental statement of the case.  The May 2002 
supplemental statement of the case set forth in full the 
regulations that implement the VCAA.  

In addition, the record shows that the RO has furnished the 
appellant notification on a number of occasions of the need 
for medical evidence to support her allegation that the 
veteran was exposed to Agent Orange in service and to 
demonstrate a link between the veteran's death and that 
exposure.  The earliest notice was provided in December 1999 
when the appellant was advised of the evidence necessary to 
establish her claim as well grounded under the law then in 
effect.  In September 2001 the appellant was asked to submit 
evidence supporting the allegation that the veteran flew 
missions to Vietnam to deliver dioxin.  A more comprehensive 
letter was sent to her in January 2002 which explained the 
requirements of the law applicable to claims of entitlement 
due to Agent Orange exposure.  The letter described the 
evidence necessary to support such a claim when the disease 
at issue was not covered by one of the statutory Agent Orange 
presumptions and advised her of the type of evidence required 
to support such a claim.  The letter explained the need for 
verification of the claimed exposure and of the type of 
evidence required.  The letter asked the appellant to provide 
copies of documents relating to treatment at the Howard Young 
Medical Center, St. Joseph's Hospital, Marshfield Hospital, 
and the Marshfield Clinic/Lakeland Center and advised her 
that the RO would obtain such records on her behalf if she 
completed, signed and returned the necessary release 
authorization forms, copies of which were enclosed.  The 
letter explained to her what the RO had done to document her 
claim and indicated what evidence the RO was prepared to 
obtain for her.

The essence of the approach set forth in the RO development 
letters was to allocate the responsibility for procuring 
evidence between the appellant and VA such that the VA would 
make official requests for all records for which the 
appellant provided adequate identifying information and 
executed release authorizations.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case, and the RO letters are sufficient to put the appellant 
on notice of the requirements of the law, the evidence needed 
to support the claim, the information she must supply to 
permit VA assistance in developing the claim, and the 
evidence to be procured by the VA in furtherance of its duty 
to assist pursuant to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible pursuant to the 
Board's expanded duty to assist.  The veteran's service 
department medical records have been obtained, as have his 
service department personnel records.  The RO has attempted 
to prompt the appellant to submit medical evidence pertaining 
to the veteran's condition or to sign authorizations that 
would allow the VA to obtain them on her behalf, but all such 
attempts have proved to be futile in the absence of 
cooperation by the appellant.  The Board is unable to request 
searches for additional evidence without the active 
cooperation of the appellant and is under no obligation to do 
so.  VA is not required under the VCAA to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West Supp. 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

In light of the foregoing, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the appellant's behalf.  

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including organic neurological 
disorders, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (2002).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.312 (2002).  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (2002).  

The following are the criteria in effect before December 27, 
2001, pertaining to disability claimed to be due to herbicide 
exposure:  

The law contains rules that pertain specifically to claims of 
service connection for disabilities due to exposure to 
herbicide agents.  See 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  A herbicide agent 
is a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i) 
(2002).  VA regulations define Vietnam Era service as 
extending from August 5, 1964, to May 7, 1975.  The Veterans' 
Benefits Improvements Act of 1996, Pub. L. No. 104-275 
extends the Vietnam Era to February 28, 1961, for all 
veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2002).  

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases will be considered service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
(2002) are met, even though there is no record of such 
disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied:  Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2001).  These diseases shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne, or other acneiform disease consistent 
with chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(2) (2001).  Effective November 7, 1996, 
presumptive service connection was also warranted for acute 
and subacute peripheral neuropathy and prostate cancer under 
38 C.F.R. § 3.309(e).  See 38 C.F.R. §§ 3.307, 3.309, as in 
effect on and after November 7, 1996.  Presumptive service 
connection is warranted for prostate cancer that manifests 
itself to a degree of 10 percent at any time after exposure.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).  However, the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) subsequently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  

The following are additional criteria in effect since 
December 27, 2001, regarding disability claimed to be due to 
herbicide exposure:  

The revised provisions of 38 U.S.C.A. § 1116, enacted by the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, state that for purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) as 
amended by § 201 of HR 1291, PL 107-103 (West Supp. 2002), 
effective December 27, 2001.  

Discussion  

The immediate cause of the veteran's death was pneumonia of 
recent onset, but the underlying cause was plasma cell 
myeloma, also known as multiple myeloma, a malignant neoplasm 
of plasma cells usually arising in the bone marrow and 
manifested by skeletal destruction, pathologic fractures, and 
bone pain, among other manifestations.  Dorland's Illustrated 
Medical Dictionary, 26th Edition, 859 (1985).  

Multiple myeloma is one of the itemized disabilities that 
qualifies for the above-cited lifetime presumption of service 
incurrence based on documented exposure to herbicide agents 
in service, including Agent Orange.  The encephalopathy 
listed on the death certificate as the contributory cause of 
death is entitled to a 1-year presumption of service 
incurrence under the separate provisions of law establishing 
such a presumption for certain specifically enumerated 
chronic disabilities.  Renal insufficiency is not entitled to 
the benefit of either presumption.  Since neither 
encephalopathy nor renal insufficiency was documented during 
service or until many years thereafter, the appellant's 
entitlement to service connection for the cause of the 
veteran's death must be established, if at all, on the basis 
of the Agent Orange presumption relating to multiple myeloma.  

The issue of whether plasma cell myeloma had its onset as a 
result of exposure to Agent Orange or other herbicides in 
service entails two factual determinations -- whether the 
veteran was exposed to Agent Orange in service, and, if so, 
whether such exposure caused the plasma cell myeloma.  

With respect to the exposure question, the law as it existed 
before December 27, 2001, established a presumption that 
certain veterans of Vietnam service who develop one of the 
enumerated diseases are presumed to have been exposed to 
Agent Orange regardless of whether such exposure is 
specifically shown by the evidence of record.  Such 
presumption applied only where a veteran both served in the 
Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 38 
C.F.R. 3.309(e), as described above.  McCartt v. West, 12 
Vet. App. 164 (1999); See also 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  During the pendency 
of the current appeal there has been a significant change in 
the law with regard to the establishment of service 
connection for disabilities claimed to have resulted from 
herbicide exposure in Vietnam.  On December 27, 2001, the 
President signed the Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107-103, § 201(c), which 
revises 38 U.S.C. § 1116 to establish a presumption of 
herbicide exposure for certain veterans.  For veterans who 
served in Vietnam between January 9, 1962, and May 7, 1975, 
exposure to herbicides is presumed unless there is an 
affirmative showing to the contrary.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  The new 
law is clearly the most favorable since it relieves a 
claimant who is seeking service connection for a non-
presumptive disorder of the obligation to submit independent 
proof of exposure.  However, the new provision was not made 
retroactive; consequently, it is applicable to the present 
claim only for the period since December 27, 2001, the 
effective date of the new law, but not earlier.  See 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2001); see also 
VAOPGCPREC (3-00).  For the period before December 27, 2001, 
the claim may be considered solely under the law in effect 
before that date.  In the present case the result is the same 
regardless of whether the presumption is applied.  

The beneficial effect of the new law is limited to the 
removal of the need to prove herbicide exposure in service.  
However, service in Vietnam must be documented in order for 
the presumption to apply.  In this case, the official service 
department personnel records indicate that the veteran's only 
duty assignment outside of the continental United States was 
in Germany.  The records do not show the veteran was ever 
assigned to Vietnam and do not corroborate the appellant's 
allegation that the veteran visited Vietnam for the purpose 
of transporting dioxin.  Her assertions in this regard cannot 
be reconciled with the information found in the official 
record.  The RO and the Board are bound by the facts 
certified by the service department.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
essential facts concerning a claimant's military service, 
including those pertaining to active duty, active duty for 
training, or inactive duty for training, can be established 
only by official service department records.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  There is no reason to question the 
information provided by the service department in its 
official records.  If the appellant disagrees with such 
information, her remedy, if any, must be pursued through the 
service department.  

In the absence of official documentation of the claimed TDY 
involving travel to Vietnam, the only evidence of record 
regarding such duty consists of the appellant's own 
unsupported statements.  The Board must assess the 
credibility and weight of this and all other lay and medical 
evidence to determine its credibility and probative value, 
state which evidence it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  

The Board finds that the appellant's unsupported statements 
are not entitled to any probative weight in adjudicating her 
claim.  Such statements are impossible to corroborate, but 
even if, arguendo, the Board were willing to accept them as 
credible evidence that the flights to Vietnam actually 
occurred, such statements could not as a matter of law 
constitute competent evidence of such duty in the face of 
official service department documents to the contrary.  See 
Duro, Cahill, Id.  In the absence of the requisite service 
department certification, the lifetime presumption of 
herbicide exposure as the cause of plasma cell myeloma does 
not attach.  

Accordingly, the Board must find that a preponderance of the 
evidence of record is against the claim for service 
connection for the cause of the veteran's death.  Since the 
positive and negative evidence is not in relative equipoise, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



                       
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

